DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “168” has been used to designate both a vertical extension unit and a horizontal extension unit.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morazan (US 8,752,880 B1).
Regarding claim 20, Morazan discloses a device shell (Fig. 2A, 12); a vertical extension unit (Fig. 2B, component of 30 that retracts the wires vertically); a horizontal extension unit (Fig. 2B, component of 30 that retracts the wires horizontally); a sunshade material (Fig. 1C, 10); at least one collapsible tube (Fig. 1B, 14) formed from nested segments (col. 4 ln. 22-25 discloses “The retractable extendable rods 14 comprise a first end 13 and a second end 15 and may be telescopically extendable and retractable between an extended and a retracted position”, i.e. the tube 14 is formed from nested segments since the MacMillan online dictionary defines nested to mean “to organize information so that one part is contained inside another”  www.macmillandictionary.com/dictionary/american/nest_2#nest_21.  It should also be noted that “a telescopic object consists of several sections that slide into one another so that the object can be made longer or shorter” as explained by https://www.macmillandictionary.com/dictionary/american/telescopic#telescopic_5, i.e. nested segments in the form of telescopic tubes 14 with first end 13 and second end 15 are present in the Morazan reference); and an extendable support (Fig. 2B, 16) positioned within the nested segments of the at least one collapsible tube (col. 4 ln. 32-36 discloses “The rod cable 16 may provide support for the rod 14 when the rod 14 is in the extended position. When the rod 14 is extended, the rod cable 16 is free to extend with the rod 14 into the extended position. When the rod 14 is retracted, the rod cable 16 is also refracted”, i.e. the support 16 is free to extend with the telescopic unit 14 and Fig. 2B, reproduced [AltContent: rect]below illustrates support 16 on the inside portion of 14, i.e. within).
[AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    655
    895
    media_image1.png
    Greyscale


As to claim 21, Morazan discloses wherein the system includes at least one motor (Fig. 4, 36) for vertical and horizontal movement.  
Regarding claim 22, Morazan discloses wherein the extendable support (Fig. 2B, 16) is affixed to a distal segment of the at least one collapsible tube (Fig. 2B reproduced above illustrates 16 affixed to the distal portion of 14).  
As to claim 23, Morazan discloses wherein the extendable support (16) is a coiled strip (col. 4 ln. 21 describes “support wires 16” which are capable of being coiled).  

As to claim 25, Morazan discloses wherein the lid opens when the system raises vertically and closes when the system lowers vertically (col. 5 ln. 13-19).  
Regarding claim 26, Morazan discloses wherein vertical extension is achieved via at least one scissor bracket (col. 5 ln. 55-60).  
As to claim 27, Morazan discloses wherein the system includes at least two vertical extension units (col. 5 ln. 55-66).  
Regarding claim 28, Morazan discloses wherein a surface of the lid is contoured (Fig. 3 illustrates the contoured side portions of 3 and the contoured side portions are denoted in the annotated Fig. 2B reproduced above).  
As to claim 29, Morazan discloses wherein the system may be solar powered, battery (312) powered, or alternating current powered (col. 9 ln. 44-46 and col 10 ln. 24-30).  
Regarding claim 30, Morazan discloses wherein the system comprises a woven or nonwoven material which contains ultraviolet ray protection (col. 9 ln. 30-38).  
As to claim 31, Morazan discloses wherein upon retraction of the sunshade material, the sunshade material is gathered by a cuff (Fig. 4, 38).
Regarding claim 32, Morazan discloses storing a canopy (Fig. 2C, 22) within a device shell (Fig. 2A, 12); forming at least one collapsible tube (Fig. 1B, 14) comprising nested segments col. 4 ln. 22-25 discloses “The retractable extendable rods 14 comprise a first end 13 and a second end 15 and may be telescopically extendable and retractable between an extended and a retracted position”, i.e. the tube 14 is formed from nested segments since the MacMillan online dictionary defines nested to mean “to organize information so that one part is contained inside another” see https://www.macmillandictionary.com/dictionary/american/nest_2#nest_21.  It should also be noted a telescopic object consists of several sections that slide into one another so that the object can be made longer or shorter” as explained by https://www.macmillandictionary.com/dictionary/american/telescopic#telescopic_5, i.e. nested segments in the form of telescopic tubes 14 with first end 13 and second end 15 are present in the Morazan reference); substantially vertically raising a vertical extension unit (Fig. 2B, component of 30 that retracts the wires vertically) from the device shell; and substantially horizontally extending (Fig. 2B, component of 30 that retracts the wires horizontally), with respect to the device shell, an extendable support (Fig. 2B, 16) positioned within the nested segments of the at least one collapsible tube to extend and unfold the canopy (col. 4 ln. 47-67 and col. 4 ln. 32-36 discloses “The rod cable 16 may provide support for the rod 14 when the rod 14 is in the extended position. When the rod 14 is extended, the rod cable 16 is free to extend with the rod 14 into the extended position. When the rod 14 is retracted, the rod cable 16 is also refracted”, i.e. the support 16 is free to extend with the telescopic unit 14 and Fig. 2B, reproduced above illustrates support 16 on the inside portion of 14, i.e. within).
As to claim 33, Morazan discloses further comprising including at least one motor (Fig. 4, 36) for vertical and horizontal movement.  
Regarding claim 34, Morazan discloses further comprising affixing the extendable support (Fig. 2B, 16) to a distal segment of the at least one collapsible tube (Fig. 2B reproduced above illustrates 16 affixed to the distal portion of 14).  
As to claim 35, Morazan discloses further comprising wherein the extendable support (16) is a coiled strip (col. 4 ln. 21 describes “support wires 16” which are capable of being coiled).   
Regarding claim 36, Morazan discloses further comprising forming the device shell to be hinged and to include a lid (Fig. 3, 11).  

Regarding claim 38, Morazan discloses further comprising achieving vertical extension via at least one scissor bracket (col. 5 ln. 55-60).    
As to claim 39, Morazan discloses further comprising at least two vertical extension units units (col. 5 ln. 55-66).  
Regarding claim 40, Morazan discloses further comprising contouring a surface of the lid (Fig. 3 illustrates the contoured side portions of 3 and the contoured side portions are denoted in the annotated Fig. 2B reproduced above).  

Claims 20-23, 27 and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ou (US 4,848,827).
Regarding claim 20, Ou discloses a device shell (Fig. 1, 3); a vertical extension unit (Fig. 14, 63/69); a horizontal extension unit (Fig. 14, 69/63); a sunshade material (Fig. 14, 1); at least one collapsible tube (Fig. 14, 633 and 673) formed from nested segments (col. 8 ln. 3 and ln. 24 discloses “a telescopic tube 633” and “the telescopic tube 673”, respectively and according to the MacMillan online dictionary, nested means “to organize information so that one part is contained inside another” see https://www.macmillandictionary.com/dictionary/american/nest_2#nest_21 and “a telescopic object consists of several sections that slide into one another so that the object can be made longer or shorter” see https://www.macmillandictionary.com/dictionary/american/telescopic#telescopic_5, i.e. nested segments in the form of telescopic tubes 633 and 673 are present in the Ou reference); and an extendable support (Fig. 14, 632 and 672) positioned within the nested segments of the at least one The exit end of the coil 632 is inserted into a telescopic tube 633”, i.e. the extendable support 632 is positioned within the collapsible tube).
As to claim 21, Ou discloses wherein the system includes at least one motor for vertical and horizontal movement (col. 8 ln. 22-25).
Regarding claim 22, Ou discloses wherein the extendable support (632/672) is affixed to a distal segment of the at least one collapsible tube.  
As to claim 23, Ou discloses wherein the extendable support is a coiled strip (col. 7 ln. 65-66).
Regarding claim 27, Ou discloses wherein the system includes at least two vertical extension units (Fig. 14, 63 and 69 which are both capable of driving vertical extension).
As to claim 32, Ou discloses storing a canopy (Fig. 1, 1) within a device shell (Fig. 1, 3); forming at least one collapsible tube (Fig. 14, 633 and 673) comprising nested segments (col. 8 ln. 3 and ln. 24 discloses “a telescopic tube 633” and “the telescopic tube 673”, respectively and according to the MacMillan online dictionary, nested means “to organize information so that one part is contained inside another” see https://www.macmillandictionary.com/dictionary/american/nest_2#nest_21 and “a telescopic object consists of several sections that slide into one another so that the object can be made longer or shorter” see www.macmillandictionary.com/dictionary/american/telescopic#telescopic_5, i.e. nested segments in the form of telescopic tubes 633 and 673 are present in the Ou reference); substantially vertically raising a vertical extension unit (Fig. 14, 63/69) from the device shell; and substantially horizontally extending, with respect to the device shell, an extendable support (Fig. 14, 632 and 672) positioned within the nested segments of the at least one collapsible tube to extend and unfold the canopy (col. 8 ln. 12-15 discloses “the coil 632 will be unwound and extended through the exit opening to push the telescopic tube 633 to extend, thus move the front roof panel 1 forward and out of the roof enclosure 3”, i.e. the support 632 extends and unfolds the canopy 1).

As to claim 34, Ou discloses further comprising affixing the extendable support (632 and 672) to a distal segment of the at least one collapsible tube (col. 8 ln. 2-3 discloses “The exit end of the coil 632 is inserted into a telescopic tube 633”, i.e. the extendable support 632 may be affixed to the distal portion of the collapsible tube).
Regarding claim 35, Ou discloses further comprising wherein the extendable support is a coiled strip (col. 7 ln. 65-66).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chan (US 8,651,555 B2) discloses roof mounted cover contained within a case capable of deployment via links and elastic cables.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612